Exhibit 10.2

SUMMARY SHEET OF DIRECTOR COMPENSATION

The following summary sets forth current rates of cash and other compensation
for directors and advisory directors. Director compensation rates were last
adjusted on May 9, 2007.

 

Compensation Item

   Current
Compensation

Board Retainer

  

Employee Directors

   $ 3,000

Non-employee Directors

   $ 50,000

Non-employee Advisory Directors

   $ 21,000

Audit Committee

  

Chair Annual Retainer

   $ 12,000

Member Annual Retainer

   $ 8,000

Compensation Committee

  

Chair Annual Retainer

   $ 10,000

Member Annual Retainer

   $ 6,000

Nominating & Corporate Governance Committee

  

Chair Annual Retainer

   $ 5,000

Member Annual Retainer

   $ 4,000

Presiding Director Annual Retainer

   $ 12,000

Restricted Stock

   $ 70,000

Board and committee retainers are subject to reductions for missed meetings,
unless the absence was for medical reasons. Directors may defer their cash
compensation by participating in the Company’s Deferred Compensation Program
(filed December 11, 2006 as Exhibit 10.2 to the Company’s Current Report on form
8-K).